DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment filed on 04/28/2022.
	Claims 1-5 and 7-9 are pending and are rejected.
	Claim 6 has been canceled.
	
Response to Arguments
Applicant's arguments, with respective to the rejection under 45 U.S.C 103 have been fully considered but they are not persuasive. Applicants are arguing in substance the following:
Arguments:The prior art does not teach
a) determining a traffic pattern based on the network traffic that the device generates, wherein the traffic pattern comprises at least one of a continuous communication, a periodic communication, or an occasional communication;
b) determining that the information about the network traffic satisfies a determination condition preset 
based on the traffic pattern ([0040] if the metric fingerprint of one or more of the members does not show a threshold level of similarity as compared (network traffic satisfies a determination condition preset) to the metric fingerprints of the other members, then an alert may be generated); and

Response to the arguments:	a) Schimmelpfeng  [0032] teaches that the metric descriptors are generated based on the collection periods.  Paragraph [0023] teaches that together such serially ordered collection periods may define an observation period. The parameters extracted during each collection period within an observation period may be evaluated over the observation period. Metric descriptors of the metric data may be generated based on the extracted parameters.  In these paragraph, Schimmelpfeng teaches that the period (traffic pattern) is determined based on the ordered collection period.
Furthermore, paragraph [0054] teaches that management server 107 periodically collects traffic pattern data or information for generating traffic pattern data transmitted from the cloud communication unit of each edge node.  That is, the traffic patent is generated in a time period  that equivalent to the claimed “a periodic Communication”.

b) Schimmelpfeng [0040] teaches that the by comparing the metric fingerprints for a plurality of computing devices over the same observation period, an anomaly in the performance characteristic in one or more of the computing devices may be easily identified.  The threshold uses to compare between the fingerprint corresponds to the “condition preset”, wherein [0034] teaches that the metric fingerprint comprising a concatenation of the metric descriptors for each of the collection periods, with the metric fingerprint representing the performance characteristic over an observation period, which is corresponds to the traffic pattern.

The combination of Schimmelpfeng and Nozue still teach the amended limitations above.  The rejection is maintained.
Newly claims 7-9 are still taught by the prior art of record Schimmelpfeng and Nozue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schimmelpfeng (US 20170317905 A1) in view of Nozue (JP2017152852A).
As to claim 1, Schimmelpfeng  teaches a determination apparatus comprising:
one or more computers ([0013], fig. 1, computing system 10); and
one or more storage devices coupled with the one or more computers ([0013] computing system 10 includes a logic subsystem 14 and a storage subsystem 18) and storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:                                                                                                                                                                                                                                                                          
receiving data from a device of a plurality of devices connected to a network, wherein the device
generates network traffic [0020], fig. 1, computer device 30 generates metric data streams (generates network traffic); [0021] as shown in FIG. 1, computing system 10 may receive a metric data stream 34 from the computing devices 30);
determining a traffic pattern based on the network traffic that the device generates ([0032] the metric descriptor is determined for a collection period (traffic pattern), where the slope is less than or equal to −0.1, a fourth metric descriptor may be generated), 
collect collecting information about the network traffic generated based on the data  ([0034] with a metric descriptor determined for each of the 12 collection periods over the one hour observation period, the 12 metric descriptors may be concatenated into a metric fingerprint that represents the performance characteristic of the computing device over the observation period.);  
determining that the information about the network traffic satisfies a determination condition preset 
based on the traffic pattern ([0040] if the metric fingerprint of one or more of the members does not show a threshold level of similarity as compared (network traffic satisfies a determination condition preset) to the metric fingerprints of the other members, then an alert may be generated); and
in response to the determination that the information about the network traffic satisfies the 
determination condition, determining that an abnormality occurs in the device ([0042] accordingly and by comparing the metric fingerprints in this manner, three anomalies in the throughput of Webserver3 between approximately 01:00 and 03:00 may be identified).
Schimmelpfeng does not explicitly teach
wherein the traffic pattern comprises at least one of a continuous communication, a periodic communication, or an occasional communication;
Nozue teaches
wherein the traffic pattern comprises at least one of a continuous communication, a periodic 
communication, or an occasional communication ([0054] the statistical information collection unit 301 of the management server 107 periodically collects traffic pattern data 210 or information for generating traffic pattern data transmitted from the cloud communication unit 206 of each edge node 105);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, the preset condition to determine anomalies, as taught by Nozue.  One would be motivated to do so for filter out anomalies under predetermined conditions according to user setting.
	
As to claim 2, Schimmelpfeng and Nozue teaches the determination apparatus according to claim 1, Schimmelpfeng further teaches 
Wherein the operation comprise, in response to determining that the abnormality occurs in the device, instructing a gateway that accommodates the device to accumulate the data transmitted from the device ([0021] Instructions 22 stored in storage subsystem 18 may include instructions 40 to receive the metric data stream 34 over a collection period for each computing device 30 of the plurality of computing devices; [0051] extracting a first parameter and a second parameter from the metric data stream (gateway).  Concatenating the metric descriptor with other metric descriptors of the metric data stream (accumulate the data) over other collection periods into a metric fingerprint representing a performance characteristic of the computing device). 

As to claim 3, Schimmelpfeng and Nozue teaches the determination apparatus according to claim 1, wherein Nozue further teaches
determination condition comprises a combination of a determination pattern identified for the traffic pattern of each of the plurality of the devices and a traffic amount expected for each of the plurality of the devices ([0086], fig. 9, the traffic pattern data 210 calculates and records the total IP address and the total counter 906 of the application for each time zone. In addition, the average value 907 and the variance value 908 of the total counter for each time zone are calculated and recorded in an arbitrary aggregate time zone (traffic amount expected). Calculate and record the Mahalanobis distance 909 for each time period based on the average value and the variance value.  Mahalanobis distance can be used as one of the statistics to detect data out of the past data as an abnormal value;  [0087] the rule creation unit 207 monitors the traffic pattern data 210 to search key # 1 (source IP address), search key # 2 (destination IP address) when the Mahalanobis distance 909 exceeds a predetermined value, (satisfying a determination condition)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, the preset condition to determine anomalies, as taught by Nozue.  One would be motivated to do so for filter out anomalies under predetermined conditions according to user setting.

As to claim 4, Schimmelpfeng teaches the gateway that accommodates a device, the gateway comprising:
one or more  computers ([0013, fig. 1, computing system 10); and
one or more storage device coupled with the one or more  computers and storing instructions that, when executed by the one or more computers ([0013] computing system 10 includes a logic subsystem 14 and a storage subsystem 18), cause the one or more computers to perform operations comprising:
determining that an abnormality occurs in the device based on information of traffic generated when data is transmitted from the device to the determination apparatus ([0035] the instructions 22 may include instructions 60 to compare the metric fingerprint of each of the computing devices to the other metric fingerprints of each of the other computing devices. The instructions 22 also may include instructions 64 to identify, based on the comparisons, an anomaly in the performance characteristic of at least one computing device, wherein [0032] teaches that the metric descriptor is determined for a collection period.
Schimmelpfeng does not explicitly teach
in response to an instruction [from a determination apparatus determining that an abnormality occurs in the device based on information about network traffic generated when data is transmitted from the device], stopping transferring the data transmitted from the device to the determination apparatus, wherein the information about the network traffic comprises a traffic pattern which comprises at least one of a continuous communication, a periodic communication, or an occasional communication, and 
accumulate the data.
Nozue teaches
in response to an instruction [from a determination apparatus determining that an abnormality occurs in the device based on information about network traffic generated when data is transmitted from the device], stopping transferring the data transmitted from the device to the determination apparatus ([0091] In the filter rule data 208, for example, a transmission source IP address 1001 of communication to be blocked), wherein the information about the network traffic comprises a traffic pattern which comprises at least one of a continuous communication, a periodic communication, or an occasional communication ([0054] the statistical information collection unit 301 of the management server 107 periodically collects traffic pattern data 210 (a periodic communication) or information for generating traffic pattern data transmitted from the cloud communication unit 206 of each edge node 105), and
accumulate the data ([0098] "learning" means to accumulate the status of past traffic as time-series data).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, the communication from the failed device is stop, as taught by Nozue.  One would be motivated to do so that leakage of communication contents are considered to be subject to security protection.

As to claim 5, Schimmelpfeng teaches 
receiving data from a device of a plurality of devices connected to a network, wherein the device generates network traffic ([0020], fig. 1, computer device 30 generates metric data streams (generates network traffic); [0021] as shown in FIG. 1, computing system 10 may receive a metric data stream 34 from the computing devices 30);
determining a traffic pattern based on the network traffic that the device generates ([0032] the metric descriptor is determined for a collection period (traffic pattern), where the slope is less than or equal to −0.1, a fourth metric descriptor may be generated), wherein the traffic pattern comprises at least one of a continuous communication, periodic communication, or an occasional communication;
a collecting information about the network traffic generated based on the data ([0034] with a metric descriptor determined for each of the 12 collection periods over the one hour observation period, the 12 metric descriptors may be concatenated into a metric fingerprint that represents the performance characteristic of the computing device over the observation period);
determining that the information about the network traffic satisfies a determination condition preset based on the traffic pattern ([0040] if the metric fingerprint of one or more of the members does not show a threshold level of similarity as compared (network traffic satisfies a determination condition preset) to the metric fingerprints of the other members, then an alert may be generated); and
in response to the determination that the information about the network traffic satisfies the determination condition, determining that an abnormality occurs in the device ([0042] accordingly and by comparing the metric fingerprints in this manner, three anomalies in the throughput of Webserver3 between approximately 01:00 and 03:00 may be identified).
Schimmelpfeng does not explicitly teach
wherein the traffic pattern comprises at least one of a continuous communication, a periodic communication, or an occasional communication;
Nozue teaches
wherein the traffic pattern comprises at least one of a continuous communication, a periodic 
communication, or an occasional communication ([0054] the statistical information collection unit 301 of the management server 107 periodically collects traffic pattern data 210 or information for generating traffic pattern data transmitted from the cloud communication unit 206 of each edge node 105);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, the preset condition to determine anomalies, as taught by Nozue.  One would be motivated to do so for filter out anomalies under predetermined conditions according to user setting.

6. (Canceled)

As to claim 7, Schimmelpfeng and Nozue teach the determination apparatus according to claim 1, wherein Nozue further teaches:
determining a value pattern based on an amount of the data received from the device ([0086] the statistical quantity is a numerical value summarizing the characteristics of data obtained by applying a desired function to past data);
determining a determination pattern based on the traffic pattern and the value pattern ([0086] the traffic pattern data 210 calculates and records the total IP address and the total counter 906 of the application for each time zone. In addition, the average value 907 and the variance value 908 of the total counter for each time zone are calculated and recorded in an arbitrary aggregate time zone); and
determining that the information about the network traffic satisfies the determination condition based on the determination pattern ([0087] The determination can be made by comparing the value of the counter with, for example, "threshold", "average value of the value of the counter in the predetermined period", "value of the counter before the predetermined period).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, a pattern is determined based  on time period, as taught by Nozue.  One would be motivated to do so for filter out anomalies under predetermined conditions according to user setting.

As to claim 8, Schimmelpfeng and Nozue teach determination apparatus according to claim 7, Nozue further teaches
wherein the value pattern comprises at least one of a fixed value, an upper limit value, a lower limit value, or a random of the amount of the data received from the device ([0108] the boundary between the normal communication and the abnormal communication may be set by the operator as a fixed value or may be set statistically from the past traffic pattern data).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, a fixed value received from an input, as taught by Nozue.  One would be motivated to do so for filter out anomalies under predetermined conditions according to user setting.

As to claim 9, Schimmelpfeng and Nozue teach determination apparatus according to claim 7, Nozeu further teaches
wherein the determination pattern indicates the abnormality which comprises at least one of no communication within a defined period, a value of the network traffic being abnormal, a communication being performed outside the defined period, or the value of the network traffic exceeding a defined value ([0089] setting contents of the redirect rule data 209 when the total value exceeds a predetermined fixed value.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, determine an abnormal based on the predetermined value, as taught by Nozue.  One would be motivated to do so for filter out anomalies under predetermined conditions according to user setting.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456